DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/26/2019, 8/5/2019, 8/6/2020, 3/23/202, 5/20/2021, 12/2/2021, and 4/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 7/26/2019 as modified by the second preliminary amendment filed on 5/20/2021. 
Claims 1-6, 13, 15, 17, 18, 20, 21, 24, 26, 28, 29, 31, 37, 38, 42, and 43 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 17, 18, 21, 24, 26, 28, 29, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (EP 2804409, as submitted by Applicant)

 	Referring to Claim 1, Zhang et al. disclose a method for operating a User Equipment (UE) configured to connect to a communication network (par 53, UE), the method comprising: indicating to the communication network an Integrity Protection for User Plane (IPUP) mode supported by the UE (pars 52-54, user plane encryption, UE sends security mode complete command to base station); wherein the IPUP mode comprises one of: use of Integrity Protection for User Plane data exchanged with the UE (pars 52-54, security mode), non-use of Integrity Protection for User Plane data exchanged with the UE, or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data.  
 	Referring to Claim 2 as applied to Claim 1 above, Zhang et al. disclose the method, further comprising: indicating to the communication network a UE preference as to the IPUP mode to be used by the communication network for the UE (pars 52- 54, security mode).  
 	Referring to Claim 3 as applied to Claim 2 above, Zhang et al. disclose the method, wherein the indicated UE preference applies to at least one of: all data exchanged with the communication network (pars 52-54, uplink and downlink data); or data exchanged with a specific slice or plurality of slices of the communication network.  
 	Referring to Claim 4 as applied to Claim 1 above, Zhang et al. disclose the method, further comprising: receiving from the communication network an indication of an IPUP mode that shall be used by the communication network for the UE (pars 52-54, encryption).  
 	Referring to Claim 5 as applied to Claim 4 above, Zhang et al. disclose the method, wherein the indication applies to at least one of: all data exchanged with the communication network (pars 52-54, uplink and downlink data); or data exchanged with a specific slice or plurality of slices of the communication network.  
	Referring to Claim 17, Zhang et al. disclose a method for operating a radio access node of a communication network (pars 52-54, base station), the method comprising: receiving, from a User Equipment (UE) via the communication network, an indication of an Integrity Protection for User Plane (IPUP) mode supported by the UE (pars 52-54, user plane encryption, UE sends security mode complete command to base station), wherein the IPUP mode comprises one of: use of Integrity Protection for User Plane data exchanged with the UE (pars 52-54, security mode), non-use of Integrity Protection for User Plane data exchanged with the UE, or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data.  
 	Referring to Claim 18 as applied to Claim 17 above, Zhang et al. disclose the method, further comprising: receiving from the UE a UE preference as to the IPUP mode to be used by the communication network for the UE (pars 52- 54, security mode).  
	Referring to Claim 21 as applied to Claim 17 above, Zhang et al. disclose the method, further comprising: receiving from a core node of the communication network an indication of an IPUP mode to be used by the communication network for the UE (pars 21 and 50-54, encryption, core).  
   	Referring to Claim 24 as applied to Claim 17 above, Zhang et al. disclose the method, further comprising:4App. No. 16/481,351 Attorney Docket: 3602-1389US2 sending to the UE an indication of an IPUP mode to be used by the communication network for the UE (pars 52-54, encryption).  
 	Referring to Claim 26 as applied to Claim 24 above, Zhang et al. disclose the method, wherein the IPUP mode sent to the UE by the radio access node is an IPUP mode received from the core node of the communication network (pars 21 and 50-54, encryption, core).  
 	Referring to Claim 28, Zhang et al. disclose a method for operating a core node in a communication network, the method comprising: sending to a radio access node of the communication network an indication of an Integrity Protection for User Plane (IPUP) mode to be used by the communication network for a User Equipment (UE) (pars 52-54, user plane encryption, UE sends security mode complete command to base station), wherein the IPUP mode comprises one of: use of Integrity Protection for User Plane data exchanged with the UE (pars 52-54, security mode), non-use of Integrity Protection for User Plane data exchanged with the UE, or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data.  
 	Referring to Claim 29 as applied to Claim 28 above, Zhang et al. disclose the method, further comprising: checking for receipt from the radio access node of the communication network of an indication that the radio access node of the communication network will enable the IPUP mode indicated to the radio access node of the communication network (pars 56 and 57, base station sends algorithm to UE for further security implementation).  
  	Referring to Claim 42, Zhang et al. disclose a User Equipment (UE), the UE being configured to: indicate to the communication network an Integrity Protection for User Plane (IPUP) 2nd Preliminary Amendment Attorney Docket: 3602-1389US2mode supported by the UE (pars 52-54, user plane encryption, UE sends security mode complete command to base station); wherein the IPUP mode comprises one of: use of Integrity Protection for User Plane data exchanged with the UE (pars 52-54, security mode); non-use of Integrity Protection for User Plane data exchanged with the UE; or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data.  
	Referring to Claim 43, Zhang et al. disclose a radio access node of a communication network (pars 52-54, base station), the radio access node being configured to: receive, via the communication network and from a User Equipment (UE), an indication of an Integrity Protection for User Plane (IPUP) mode supported by the UE (pars 52-54, user plane encryption, UE sends security mode complete command to base station); wherein the IPUP mode comprises one of: use of Integrity Protection for User Plane data exchanged with the UE (pars 52-54, security mode); non-use of Integrity Protection for User Plane data exchanged with the UE; or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data.

 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP 2804409, as submitted by Applicant) in view of Thakur et al. (U.S. Patent Application Publication No. 2015/0139156)

	Referring to Claim 6 as applied to Claim 1 above, Zhang et al. disclose the method, wherein indicating to the communication network an IPUP mode of use of Integrity Protection for User Plane data exchanged with the UE or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data comprises: indicating to the communication network user plane data for which integrity protection may be applied (pars 52-57, security mode).  
However, Zhang et al. do not disclose indicating maximum data rate for integrity protection.
In the same field of endeavor, Thankur et al. discloses maximum data rate for integrity protection (par 26, maximum data rate, encryption status).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate maximum data rate for integrity protection, as taught by Thakur et al., in the method of Zhang et al., for the purpose of setting up reliable wireless links between devices (Thakur et al., Asbtract and par 26).
 	Referring to Claim 20 as applied to Claim 17 above, Zhang et al. disclose the method, wherein receiving from a UE an indicated IPUP mode of use of Integrity Protection for User Plane data exchanged with the UE or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data comprises: receiving from the UE a data of user plane data for which integrity protection may be applied  (pars 52-57, security mode).  
However, Zhang et al. do not disclose indicating maximum data rate for integrity protection.
In the same field of endeavor, Thankur et al. discloses maximum data rate for integrity protection (par 26, maximum data rate, encryption status).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate maximum data rate for integrity protection, as taught by Thakur et al., in the method of Zhang et al., for the purpose of setting up reliable wireless links between devices (Thakur et al., Asbtract and par 26).
  
Claims 13, 15, 31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP 2804409, as submitted by Applicant) in view of Liu et al. (U.S. Patent No. 9794836)

	Referring to Claim 13 as applied to Claim 1 above, Zhang et al. disclose the method, further comprising: receiving a message from a radio access node of the communication network during a procedure of the UE from a source radio access node, the message including an indication that the target radio access node will use a IPUP mode for the UE used by the source radio access node (pars 52-57, security mode).  
However, Zhang et al. do not disclose receiving message from target node during procedure for handover to target node, indicating different IPUP mode to that used by source node.
In the same field of endeavor, Liu et al. discloses receiving message from target node during procedure for handover to target node, indicating different IPUP mode to that used by source node (col 9 lines 33-53, handover, indicated scheme, NONCE, key).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving message from target node during procedure for handover to target node, indicating different IPUP mode to that used by source node, as taught by Liu et al., in the method of Zhang et al. for the purpose of differentiating security configuration in radio network (Liu et al., col 1 lines 14-18).
	Referring to Claim 15 as applied to Claim 1 above, Zhang et al. disclose the method, further comprising, receiving from a radio access node of the communication network, during a procedure, an indication of the IPUP mode to be used by the communication network for the UE; and, if the indicated IPUP mode involves use of Integrity Protection for User Plane Data, deriving and using a key for Integrity Protection of User Plane data (pars 52-57, security mode, key).  
However, Zhang et al. do not disclose receiving, during a procedure for secondary radio access node addition, secondary radio access node modification requiring key update, or Data Radio Bearer offload.
In the same field of endeavor, Liu et al. discloses receiving, during a procedure for secondary radio access node addition, secondary radio access node modification requiring key update, or Data Radio Bearer offload (col 9 lines 33-53, handover, indicated scheme, NONCE, key).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving, during a procedure for secondary radio access node addition, secondary radio access node modification requiring key update, or Data Radio Bearer offload, as taught by Liu et al., in the method of Zhang et al. for the purpose of differentiating security configuration in radio network (Liu et al., col 1 lines 14-18).
	Referring to Claim 31 as applied to Claim 28 above, Zhang et al. disclose the method, wherein the core network node is network node for the UE, the method further comprising: sending to an core network of the UE an information request relating to the UE; and receiving from the core network node an indication of the IPUP mode to be used by the communication network for the UE (pars 52-57, security mode, key).  
However, Zhang et al. do not disclose new core network node, comprising: sending to an old core network information, and receiving from the old network node indication of IPUP mode.
In the same field of endeavor, Liu et al. discloses new core network node, comprising: sending to an old core network information, and receiving from the old network node indication of IPUP mode (Fig. 3 and col 9 lines 33-53, information to AP).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate new core network node, comprising: sending to an old core network information, and receiving from the old network node indication of IPUP mode, as taught by Liu et al., in the method of Zhang et al. for the purpose of differentiating security configuration in radio network (Liu et al., col 1 lines 14-18).
   	Referring to Claim 37, Zhang et al. disclose a method for operating a core node in a communication network, the core network node comprising an core network node for a User Equipment (UE), the method comprising: receiving from a core network for the UE an information request relating to the UE; and sending to the core network node an indication of an Integrity Protection for User Plane (IPUP) mode to be used by the communication network for the UE, wherein the IPUP mode comprises one of: use of Integrity Protection for User Plane data exchanged with the UE (pars 52-57, security mode), non-use of Integrity Protection for User Plane data exchanged with the UE, or use of Integrity Protection for User Plane data, and non-use of Confidentiality Protection for User Plane data.  
However, Zhang et al. do not disclose old core network node, comprising: receiving from new core network node information request relating to UE; and sending to new core network node indication of IPUP mode.
In the same field of endeavor, Liu et al. discloses old core network node, comprising: receiving from new core network node information request relating to UE; and sending to new core network node indication of IPUP mode (Fig. 3 and col 9 lines 33-53, scheme/configuration, NONCE, key).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate old core network node, comprising: receiving from new core network node information request relating to UE; and sending to new core network node indication of IPUP mode, as taught by Liu et al., in the method of Zhang et al. for the purpose of differentiating security configuration in radio network (Liu et al., col 1 lines 14-18).
 	Referring to Claim 38 as applied to Claim 37 above, Zhang et al. as modified disclose the method, wherein the indicated IPUP mode applies to at least one of: all data exchanged between the UE and the communication network (Zhang et al., pars 52-54, uplink and downlink data); or data exchanged between the UE and a specific slice or plurality of slices of the communication network.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642